EXHIBIT 10.1
 
[logo.jpg]








February 1, 2013




Berkley C. Nelson
14 Mammoth Springs Court
The Woodlands, TX 77382


Dear Berkley:


We have enjoyed our conversations with you regarding an employment opportunity
with Sharps Compliance, Inc. (“Sharps” or the “Company”). We are pleased to
offer you the position of Sr. Vice President of Sales reporting directly to me.
The offer is contingent upon, (i) your acceptance of the terms and conditions of
employment, (ii) completion, to the Company’s sole satisfaction, of reference
and background checks and (iii) results of drug testing to the Company’s sole
satisfaction.


Your compensation will include a base salary of $7,692.31 per pay period
(twenty-six pay periods per year).  As an employee of Sharps, you will be
eligible to participate in the Company’s group benefit program on the first day
of the month following thirty (30) days of employment.  Sharps benefits include
group health, vision, dental, disability insurance, long term care insurance and
401(k). A summary description of the program, including employee premiums, has
been previously provided to you and is subject to change without notice. As
agreed, the Company will pay your group benefits premium.


You will receive a grant of 100,000 options to purchase the Company’s common
stock on your first day of employment. Stock option grants are subject to Board
of Director approval and the terms of the Sharps Compliance Corp. 2010 Stock
Plan (“Plan”). Additionally and under the Plan, the strike price of stock option
grants would be equal to the price of the Company’s common stock (as traded on
NASDAQ) on the grant date (first date of employment).


You will be eligible to participate in the Company’s Executive Incentive
Compensation Plan (the “EICP Plan”) beginning with fiscal year 2013 (prorated)
and effective every fiscal year thereafter, unless terminated or modified by the
Committee. The EICP is more fully described in the Company’s October 3, 2012
Proxy Statement filed with the Securities and Exchange Commission.
 
Sharps Compliance Inc.
 9220 Kirby Drive  Suite 500  Houston, TX 77054
Direct  713.660.3514    Fax 713.660.3574
Email dtusa@sharpsinc.com
Website   www.sharpsinc.com
 
 

--------------------------------------------------------------------------------

 
Page 2
Nelson




This offer does not constitute an employment contract or guarantee of employment
for any specific period of time since the Company is an “at-will”
employer.  At-will employment means that either you or the Company, with or
without cause and with or without prior notice, may terminate the employment
relationship at any time.  Additionally, your employment will be subject to the
Company’s policies and procedures, a copy of which will be provided to you when
you join the Company.


Notwithstanding the above, the Company agrees to provide you with six (6) months
of severance (paid on a bi-weekly basis consistent with the Company’s current
payroll practices) should your employment be terminated “without cause”. Payment
of any severance arrangement is contingent into entering into a mutually
agreeable release agreement.


Finally, your employment is subject to execution of the Company’s
Confidentiality, Intellectual Property and Restrictive Covenant Agreements (sent
to you under separate e-mail by Wendy Minter).


Should the above be acceptable to you, please sign your acceptance of this offer
of employment along with the Intellectual Property, and Restrictive Covenant
Agreement and scan and e-mail to Wendy Minter at wminter@sharpsinc.com or fax to
her at 713-660-3592.


As discussed, your initial date of employment, subject to the conditions as
outlined in this letter will be Monday, February 18, 2013.


Should you have any questions, please feel free to call me at 713-660-3514.


Sincerely,
 
[tusa.jpg]
 
David P. Tusa
President and Chief Executive Officer








Accepted and Agreed:




_________________________________
Berkley C. Nelson                           Date




Sharps Compliance Inc.
 9220 Kirby Drive  Suite 500  Houston, TX 77054
Direct  713.660.3514    Fax 713.660.3574
Email dtusa@sharpsinc.com
Website   www.sharpsinc.com

--------------------------------------------------------------------------------